Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00420-CV

                                          Carole KOTZ,
                                            Appellant

                                                 v.

Stelian MURARIU and Petru Murariu, Individually and on Behalf of Cape Horn Holdings LLC,
       and Roger G. Bresnahan, in his Capacity as Receiver for Cape Horn Holdings LLC,
                                          Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007-CI-15085
                     Honorable David A. Berchelmann, Jr., Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s award of fees in the
amount of $9,651.11 is REVERSED and the case is REMANDED to the trial court for a new
hearing on Roger G. Bresnahan’s request for additional compensation. In all other respects, the
trial court’s order is AFFIRMED.

      It is ORDERED that appellant, Carole Kotz, recover her costs of this appeal from appellee,
Roger G. Bresnahan, in his Capacity as Receiver for Cape Horn Holdings LLC.

       SIGNED November 27, 2013.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice